 I)I('ISI()NS 1OF NA'IIONAI. I.ABOR RILA IONS BOARI)tlamilton Label Service, Inc. and New York Painting& Graphic Communications Union Local No. 51,International Printing and Graphic Cominunica-tions Union, AFI-CIO, Petitioner. ase 29 RC4344July 20. 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNIN( ANI) MIlMBtRS JI.NKINSANI PNI1I.()Pursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion' held on October 25. 1978, and the Regional Di-rector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and brief and hereby adopts the RcgionalDirector's findings and recommendations.The Regional Director's investigation revealed thatan alleged threat was made by employee RichardRodriquez to employee Paul Martinelli. lie foundthat, according to Martinelli, the remark was madethe day after the first union meeting, which was heldon July 24, 1978, several months before the instantpetition was filed on September 21, 1978. Martinellistated that he was unable to attend the union meetingbut learned from a coworker that, in response to aremark made at the meeting that Martinelli wouldvote against the Union, Rodriquez had said that"[Martinelli] better vote yes, and if he goes to the bossand tells him that we are trying to get the Union inhe's in for a beating." Martinelli says that he askedRodriquez about the alleged threat the day after themeeting, and that Rodriquez replied: "Forget aboutit-just make sure you vote [y]es."2The Regional Di-rector reported that, according to Martinelli, the con-versation ended and that was the last time the Unionwas discussed between Martinelli and Rodriquez.In dismissing this objection, the Regional Directorfound that it is well settled that the Board generallywill not consider conduct which is engaged in prior tothe filing of a petition in determining whether an elec-tion will be set aside.3 Thus, he pointed out that thealleged threat occurred nearly 2 months before theI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tallywas: 15 for, and 13 against, the Petitioner;there were no challenged ballots.2 Rodriquez acknowledges speaking with Martinelli and saying that "ifMartinelli went to the boss and told him about the Union. it would hurt a lotof men-they may lose their jobs- if you do. 'I'11 kick your ass.' "The Ideal Electric and Manufacturing Company. 134 NLRB 1275 (1961).petition was tiled. In addition. the Regional l)irectorfound that Rodriquez did not reiterate his threat andthat he left the Employer's employ almost I monthbefore the election. 'lhe Regional Director found.therefore, that the threat was distant in time from theelection and isolated in nature, and that the objectionlacked merit.In support of' its exceptions, the Employer has sub-mitted an affidavit purportedly signed by Martinelliin which Martinelli says, initr alia.I confronted Rodriquez a second time aroundthe middle of September. It could have been aslate as September 21. 1978. based on my recol-lection of when Rodriquez' last day of work was(it was September 27, 1978), and how soon be-fore his last day of work I had spoken to him thissecond time. Rodriquez said to me: "I know youdon't want the union But you better vote 'yes'or I'll break your legs.' ". Steve Cozio. who wasnext to me, heard this threat.On the basis of Martinelli's affidavit, Respondentnow asserts, contrary to the Regional [)irector, thatthere were "two direct threats," that the second threat"did not occur prior to the filing of the petition." andthat the threats were not isolated.It is well settled that the standard to be applied indetermining whether an election will be set aside onthe basis of conduct not attributable to one of theparties is whether the character of the conduct was soaggravated as to create a general atmosphere of fearand reprisal rendering a free expression of choice ofrepresentative impossible.4Applying this standardhere, even assuming that the alleged threat on Sep-tember 21 occurred as Martinelli described it, we findno merit in the Employer's objection. Thus, Rodri-quez' last day of work for the Employer was Septem-ber 27, nearly I month before the election was heldon October 25. There is no indication that Rodriquezhad any contact with Martinelli for more than amonth before the election or for that matter that Rod-riquez had any further contact with the Employer'semployees after September 27. Furthermore, we notethat it was Martinelli who confronted Rodriquez onboth occasions that the alleged threats occurred. In-deed, it was Martinelli who effectively prompted thealleged September 21 threat by confronting Rodri-quez without any indication of intervening events orremarks by Rodriquez that reasonably would haveprompted the second confrontation. In addition,there is no allegation that any threat was made to4 Prie Brothers (onmpan,. 211 NLRB 822. 823 (1974). The Regional Di-rector found that there was no evidence that Rodriquez was a union agentand that he did not represent himself as such.243 NLRB No. 105598 HAMIITON ABELI. SERVIC., INC.other employees or that the threat to Martinelli waswidely circulated.5In sum, we find that the allegations presented insupport of this objection do not constitute groundsfor setting aside the election or require an evidentiaryhearing. Thus. there are no allegations that Rodri-quez renewed or attempted to carry out the allegedthreats after he left his job with the Emploser or dur-ing the month immediately preceding the election.Nor have any other circumstances been presentedthat would have 'rejuvenated the alleged threats sothat they created an 'atmosphere of fear and coer-cion.'"6 Therefore, we find no merit in the Emplo\-er's Objection I.For the reasons given by the Regional Director. weadopt his recommendation as to the Employer's Ob-jection 2.As the Petitioner has received a majority of the5The Regional Director's investigation revealed that several of the em-ployees who attended the July 24 meeting. including the "coworker" whoallegedly spoke to Martinelli. deny that Rodriquez made the alleged threat atthe July 24 meeting6Cros Baking (Cornpnv. In. 191 NlRB 27. 28 (1971).valid ballots cast, we shall certify it itas the exclusivebargaining representative of' the employees in the unitfound appropriate.('ERII FI('AIION OF RFRf PRF SN-NTAIV 1:.It is hereby certitied that a majority of the validballots have been cast for New York Printing &Graphic ('ommunications Union .Iocal No. 5 1. Inter-national Printing and Graphic (ommunicationsULnion. AIL ('10, and that, pursuant to Section 9(a)of the National l.abor Relations Act. as amended thesaid labor organization is the exclusive representativeof all the employees in the following appropriate unitflor the purposes of collective bargaining in respect torates of pay, wages, hours of' emploIment, or otherconditions of employment:All pressroom employees, art department em-ployees and shipping employees employed by theEmployer at 2090 5th Avenue. RonkonkomaNew York, excluding all other employees, in-cluding all inspection employees. office clericals.guards and supervisors as defined in the Act.599